In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Partnow, J.), dated April 21, 2003, which granted the motion of the defendants Winthrop Estates Corp., and Doris McLain to vacate their default in appearing or answering the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in *347granting the motion of the defendants Winthrop Estates Corp. and Doris McLain to vacate their default in appearing in the action or answering the complaint (see Scarlett v McCarthy, 2 AD3d 623 [2003]). Florio, J.E, Krausman, Luciano, Townes and Rivera, JJ., concur.